Citation Nr: 1242661	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-38 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1958 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO denied the Veteran's request to reopen a previously denied service connection claim for a low back disorder.  The Board granted the Veteran's request to reopen in a March 2011 decision, and remanded the issue to the RO for further development.  It has now returned to the Board for further review.


FINDING OF FACT

The Veteran's low back disorder was incurred in active duty service or is otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for a low back disorder.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the evidence shows the Veteran's spine was clinically evaluated as normal upon entrance and separation from active duty.  See Reports of Medical Examination dated May 1, 1958; December 3, 1979.  During service, the only record documenting any treatment to the back, a radiological film, indicates the Veteran's cervical spine was normal.  See STR dated October 7, 1977.  The Veteran has also asserted that he sought treatment for his back while in service.  See VA Form 9 dated September 21, 2009.

Post-service medical records reveal the Veteran's low back disorder has been variously diagnosed multiple times over the years.  In 1993, the Veteran sought treatment for his low back pain, and an X-ray found no acute abnormality in the lumbar spine.  See Humana Hospital dated February 12, 1993.  In 2003, he was diagnosed with degenerative arthritis, and sciatica with lumbosacral strain of the right hip, which was noted to be causing pain in his low back.  See Dr. Turner dated August 18, 2003.  Dr. Turner also diagnosed osteoarthritis.  See, e.g., Dr. Turner dated June 23, 2004.  In 2009, the VA medical center (VAMC) diagnosed a lumbar muscle spasm.  See VAMC dated December 10, 2009.  In 2010, Dr. Turner noted the Veteran had some mild degenerative changes in his spine.  See Dr. Turner dated May 11, 2010.  In 2011, the Veteran was diagnosed with lumbar strain/sprain, facet syndrome, lumbar segmental dysfunction, and degeneration of the lumbar disks.  See Dr. Johnson dated June 16, 2011.

The Veteran was afforded a VA examination in June 2011.  The examiner made the conclusion that it is less likely as not that anterior hypertrophic spondylosis of the lumbar spine is caused by or a result of or had its clinical onset during active duty or is related to any inservice disease, event, or injury, because documentation of the lumbar spine disease only showed this disability in 1993 for the first time.   However, the examiner then went on to state that the Veteran's reported continuity of the low back pain was as likely as not caused by or a result of his low back condition which was treated in service.  

The Board sought a clarifying opinion (VHA opinion) from a specialist regarding the Veteran's low back, which was provided in November 2012.  The physician, a Chief of Neurosurgery, reviewed the Veteran's medical and personnel records and discussed them in his report.  He noted that, during service, the Veteran's spine was clinically evaluated as normal each time it was examined.  In discussing the Veteran's post-service medical records, he noted that the Veteran's heart doctor listed the Veteran as having degenerative joint disease.  Another doctor associated the Veteran's low back pain with leg and hip discomfort.  The Veteran's chiropractor made diagnoses regarding the alignment of the Veteran's spine, which the examiner did not find conclusive, because no objective, radiologic films of the Veteran's spine were taken.  However, the examiner felt that the Veteran's visits to the chiropractor provided evidence of his musculoskeletal symptoms.

The VHA examiner also discussed the Veteran's personnel records, and that he was a flight mechanic and the Squadron Flight Engineer, which is in charge of trouble-shooting flight problems and overseeing the other engineers.  In the examiner's opinion, these duties required awkward physical demands to work on the plane machinery, often in confined spaces.  He noted that the Veteran frequently assisted in the loading of pallets.  He also indicated that the Veteran's position placed him in situations where there were significant temperature and barometric changes.  In short, he found that the Veteran placed his body in stressful and extreme situations on a regular basis.

The VHA examiner opined that there is greater than a 51 percent probability that the current, chronic, degenerative processes in the Veteran's back relate back to service.  Although conceding that all people go through these changes, the changes are at a risk of acceleration when a person undergoes challenging, repetitive, demanding, physically awkward movements and positions of the body, including pushing and pulling and lifting, over a period of decades.  Exposure to rapid temperature and pressure changes added to that stress.  The Veteran, in the VHA examiner's opinion, was chronically exposed to that type of environment.  See VHA opinion dated November 20, 2012.

As discussed above, in order to find service connection, the evidence will need to show that the Veteran has a current diagnosis, that the Veteran incurred a disease or injury in service, and that the current diagnosis is related to that disease or injury incurred in service.  See Shedden¸supra.  Here, the Veteran has been diagnosed with degenerative arthritis, degenerative changes of the lumbar disks, and lumbosacral strain.  As such, the first element of service connection is met.

The second element requires evidence of an injury or disease incurred in service.  Here, the Veteran attests that he was in an accident during service wherein he fell onto his back while loading pallets, and that his back has hurt since that time.  None of the physicians discussed whether this incident directly caused the Veteran's current low back disability.   The VHA examiner, however, set forth that the Veteran's duties were stressful to his body, in that they required awkward physical movements in stressful situations, over the course of 22 years.  The Board finds the VHA examiner's explanation of the physical demands the Veteran's duties placed on him to qualify as an injury under Shedden, and the second element of service connection is also met.

The final element requires a nexus, or relationship, between the current disability and the incident or injury in service.  Here, the VHA examiner has opined that 22 years as a flight mechanic and Squadron Flight Engineer put physical stresses on the Veteran's body that have accelerated and exacerbated any normal osteodegenerative processes that would have ordinarily occurred, and that his disability is due to active duty service.  The Board finds this evidence to be both competent and credible, and as such accords it significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion is derived from the factually accurate, fully articulated, and sound reasoning for the conclusion).  In contrast, the June 2011 VA examiner opined against such a relationship to service.  However, the June 2011 VA examiner's opinion is unclear.  The examiner indicated that the current diagnosis was unrelated to service, but then indicated that low back pain was related to service.  Thus, the opinion is afforded little weight.   

In sum, the Board finds that a relationship between the Veteran's low back disability and his active duty is established by the VHA examiner's opinion, which is the most probative evidence of record.  Therefore, the third element of service connection is met, and the benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for a low back disorder is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


